Order entered March 8, 2019




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-18-01181-CV

                               JAMES H. GENTRY, Appellant

                                               V.

                              BENJAMIN N. SMITH, Appellee

                      On Appeal from the 199th Judicial District Court
                                   Collin County, Texas
                          Trial Court Cause No. 199-03888-2018

                                           ORDER
       Before the Court are appellant’s motion to take judicial notice of a document in the

clerk’s record and motion for appearance by telephone at the hearing on the motion to take

judicial notice. Because the document appellant seeks to have judicially noticed is in the clerk’s

record, we DENY the motion as moot. Having denied the motion to take judicial notice, we also

DENY the motion for telephonic appearance.


                                                      /s/   KEN MOLBERG
                                                            JUSTICE